DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.
 
Election/Restrictions
Claims 9 & 29 are maintained withdrawn from the examination.  They have been overlooked and grouped with the other rejected claims on the previously filed office action of 08/13/2019. 
The office considering applicant’s remarks and arguments filed on 11/13/2019, page 6; “Accordingly, the combination of the cited references cannot disclose the elements of both claims 8 and 9.  Likewise,…claims 28 and 29.”, affirms the species election made on 06/24/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-28, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gatcomb (U.S. Patent No. 5,385,260) in view of Rule (U.S. Patent No. 6,152,363).
	Regarding claim 31. Gatcomb discloses a process for manufacturing a double-walled cup (Fig. 1; via cup 10), said process comprising the steps of: providing a prefabricated inner cup having a substantially centrally-located longitudinal axis (Figs. 2 & 6; via 12), the cup having an inner sleeve and a bottom (Fig. 3; via sleeve 12 and bottom 22); providing a flat blank made of paper and having spaced- apart ends (Fig. 7; via blank 26); applying a thermoplastic adhesive to a limited area of the blank (Fig. 8; via adhesive C); joining the ends of the blank to one another via the adhesive to form a tube-shaped outer sleeve (via 14); sliding the outer sleeve onto the inner cup in a direction substantially parallel with the axis (Fig. 6; via 14 toward inner sleeve 12; column 2, lines 16-18); and  {00420893,docx}Serial No. 15/601 380 - Page 9attaching the outer sleeve to the inner cup, with a lower rim area of the outer sleeve not being connected to the inner sleeve, but abutting and loosely resting on the inner sleeve, see for example (Fig. 7; blank 26 for the outer sleeve 14, adhering labels A & B applied at top and sides of the blank, while lower edge is free of adhesive);
	Gatcomb does not disclose a step of applying a thermoplastic (hot melt) adhesive to limited area of the blank.  However, Rule discloses similar method with the step of using thermoplastic hot melt adhesive, to be applied as an outer cup insulation to be used with paperboard cups, see for example (Abstract & Fig. 1; via hot melt glue dots 6);
	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have substituted Gatcomb’s used adhesive by using thermoplastic hot melt adhesive, as suggested by Rule, in order to come up with improved insulation for the container using dots of hot-melt glue (column 2, lines 17-29).

Regarding claim 2: Gatcomb discloses the step of applying the adhesive to the limited area of the blank before said step of joining (column 3, line 43 to column 4, line 3); while Andersen discloses the step of applying includes utilizing a hot-melt adhesive as the {00420893.docx}Serial No. 15/601 380 - Page 3 thermoplastic adhesive (column 40, lines 30-34);
Regarding claim 3: Andersen discloses the step of applying includes utilizing a sealing varnish as the thermoplastic adhesive, and applying the sealing varnish to the limited area of the blank before said step of joining and allowing the sealing varnish to harden on the blank, said process further including re-heating the sealing varnish during said step of joining to adhere the ends of the blank to one another, see for example (Fig. 24 & the used thermoplastic adhesive);
 	Regarding claim 4: Gatcomb discloses the step of attaching includes applying the adhesive to only the upper rim area of the outer sleeve and joining the outer sleeve to the inner sleeve via the thermoplastic adhesive (Fig. 5; via upper adhesive area B, free of adhesive at the lower portion);
	Regarding claim 5: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at the upper rim area thereof and joining the upper rim area of the outer sleeve to the inner sleeve via the adhesive (Fig. 5; via upper adhesive area B, free of adhesive at the lower portion);

Regarding claim {00 420893. docx}Serial No. 15/601 380 - Page 47: Andersen discloses step of heating the thermoplastic adhesive (column 40, lines 30-34);
Regarding claim 8: Gatcomb discloses the inner sleeve and the bottom are separate but connected elements (Fig. 3; via connected bottom 22);  
	Regarding claim 10: Gatcomb discloses the inner sleeve has an outer surface and an inner surface, with the lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Fig. 7; via lower area of blank 26, which form outer sleeve 14 is free of adhesive);  
	Regarding claim 11: Gatcomb discloses the lower rim area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (via curved/corrugated bottom portions of sleeve 14);
	Regarding claim 12: Gatcomb discloses the outer sleeve does not have a bottom wall (Fig. 5; via sleeve 14 is bottomless); 

 	Regarding claim 14: Gatcomb discloses a step of applying an adhesive to the limited area of the blank occurs adjacent one of the end edges thereof (Fig. 7; via adhesive areas A & B); and sliding the tube-shaped outer sleeve onto the inner cup also includes sliding the tube-shaped outer sleeve over the inner (Fig. 6; via sleeve 14 moves toward sleeve 12); 
	Regarding claim 15: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are joined during said step of joining (Fig. 7; via blank 26), and said step of attaching includes applying the adhesive to one of: the upper edge area of the outer sleeve and an upper rim area of the inner sleeve (via adhesive areas A & B);
	Regarding claim 16: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching further includes pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and the upper rim area of the inner sleeve, see for example (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
Regarding claim {00420893.docx}Serial No. 15/601 380 - Page 617: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are 
  	Regarding claim 18: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching further includes heating the thermoplastic adhesive on the upper edge area of the outer sleeve and pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and an adjacent upper rim area of the inner sleeve (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
Regarding claim 19: Rule discloses the step of applying includes utilizing a hot-melt adhesive as the thermoplastic adhesive (via “Thermoplastic Synthetic Resin”; and/or it is inherent that the use of hot-melt adhesive is based on thermoplastic polymers), see the following site,
 https://www.adhesives.org/adhesives-sealants/adhesives-sealants-overview/adhesive-technologies/physically-hardening/hot-melt#:~:text=Hot%20melt%20adhesives%20are%20generally,and%20hence%20can%20be%20processed 
Regarding claim 20: Rule discloses the step of applying includes utilizing a sealing varnish as the thermoplastic adhesive, (via “Thermoplastic Synthetic Resin”);

Regarding claim 22: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at an upper edge area thereof and joining the upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive (via areas A & B of blank 26);
Regarding claim 23: Gatcomb discloses the step of providing the blank includes providing the blank with spaced- apart curved edges extending transversely between the spaced- apart end edges of the blank, said step of applying includes applying the thermoplastic adhesive along one of the end edges of the blank, said process further including additionally applying the adhesive along one of the curved edges, and said step of attaching includes joining an upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive located along the one curved edge, see for example (Fig. 7; via curved blank 26 & adhesive areas A and B);  
Regarding claim 24: Gatcomb discloses the step of step of attaching includes heating the adhesive located along the one curved edge and pressing the upper edge area of the outer sleeve to the inner sleeve, see for example (Fig 1; via outer sleeve 14 attached to the inner sleeve 12 at the upper adhesive areas A);
Regarding claim 25: Gatcomb discloses that the lower edge area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (Figs. 1 & 6; via curled/corrugated lower portion of the outer sleeve 14);

 	Regarding claim 27: Gatcomb discloses that a lower rim area of the outer sleeve rests on a radial outer wall of the inner sleeve of the inner cup (Fig. 1; via lower rim of outer sleeve 14 resting on outer wall of the inner sleeve 12);
	Regarding claim 28: Gatcomb discloses the step of having the inner sleeve and the bottom are separate but connected elements (Fig. 1 & 7; via connected at adhesive area A, while being separate at the bottom portion);
	  Regarding claim 30: Gatcomb discloses the step of having the inner sleeve has an outer surface and an inner surface, with a lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Figs. 1 & 7; via lower end areas of blank 26, which forms outer sleeve 14 is free of adhesive).
Response to Arguments
In respect to applicant’s argument regarding the withdrawn claims 9 & 29, as have been previously considered by the office, and should be rejoined.  The office as mentioned above believes that consideration of claims 9 & 29 on the action dated on 08/13/2019, while should have been withdrawn (indicated by the action summary via form 326), was not prober.  
Such restriction by pointing out to those claims (claims 9 & 29) as being different than the examined other claims (claims 8 & 28) was further admitted by the filed argument by applicant on 11/13/2019, page 6; “Accordingly, the combination of the cited references cannot disclose the elements of both claims 8 and 9.  Likewise,…claims 28 and 29.”, affirms the species election made on 06/24/2019.


Applicant’s arguments & the filed affidavit of 06/29/2020 with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on the combination of references as being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants main argument as supported by the filed affidavit related to the applied art of Gatcomb ‘260 as using the outer sleeve 14 in case of using hot foods and beverages of inner cup 12, would not be using nor considering a use of thermoplastic hot melt adhesive in substitution to the used cohesive material C, as such will result on action will result on loosen the thermoplastic hot melt adhesive and not adhere due to the heat of the hot beverage or hot food product inside the cup 12, instead the sleeve 14 would become detached from the cup 12 during use.  
  The office as set forth above, believes that such use of “thermoplastic hot melt adhesive” is commonly used on the beverage cups insulation industry, with good and improved results forming insulation via air gap means.

The office further believes that a use of hot melt adhesive would be a matter of choice and would work completely fine with the inner cup and outer cover of ‘260.  It is noted that a hot melt adhesive comes in different types with different abilities.  A use of sprayed hot melt adhesive to be working on a service’s temperature ranging between -22-176 degrees F is possible, see the hot-melt beginner guide at the following site address:
https://www.hotmelt.com/blogs/blog/the-truth-about-hot-melt


Hot melt or hot glue consists of thermoplastic polymers that when melted, apply as a liquid but become a solid again as they cool. Hot glue is used in both commercial and residential areas. It is used for a variety of things crafts, hobbies, woodworking, assembly, packaging, labeling, etc.
Different Types of Hot Melt
EVA (Ethylene Vinyl Acetate) This polymer is suitable for both packaging and assembly formulas. It is economical and effective at service temperatures from -22 to 176 degrees F (-30 to 80 degrees C) Standard hot melt. EVA is the most common type of hot melt and used in applications like packaging and product assembly.
PA (Polyamide) This polymer used to formulate adhesives to create a better resistants to temperature extremes and chemicals -76 to 266 degrees F(-60 to 130 C). 
Polyamide is an expensive product that offers high heat resistance compared to traditional EVA products. 
PP (Polypropylene) This polymer often used in spray formulations, to create specific adhesion properties like delayed setting time it's effective at -22 to 230 degrees F(-30 to 110 C).
PUR (Polyurethane) Similar to the tradition hot melt, except after it solidifies PUR absorbs small amounts of moisture. The intake of moisture creates a permanent chemical change after several days. This chemical change increases both heat and chemical resistance of this adhesive. The chemical reaction allows the PUR to form a structure bond similar to that of epoxies, but in less time. PUR is perfect for numerous applications, but is commonly used in woodworking.

Therefore, modifying and substituting ‘260’s cohesion with a thermoplastic adhesive, as taught by ‘363, would be a matter of choice and obvious to those skilled in the art, in order to come up with an easier and quicker bonding between the outer and inner sleeves and for improved insulation of the hot beverage container.



Conclusion
The cited new arts of PTO-892 all address the argued upon issue and showing that such use of the “hot melt adhesive” in the formation of containers and/or beverages cups is old and known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731